DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application

This Office Action is in response to Applicant's Application filed on 04/05/2021. Claims 1, 2, 5-14, and 17-25 are pending for this examination.

Foreign Priority Claimed
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 06/10/2019. 

Invention Summary as understood by the Examiner


This section describes a simplified summary of the claimed subject matter in order to provide a basic understanding of the examiner on the subject matter. This summary is not an extensive overview and is not intended to identify key/critical 

The invention of the instant application is about Over the Air (OTA) firmware update of controllers of a vehicle (ECU). An update manager managers the states of the controllers in the vehicle. When the state of the vehicle indicates that the ignition is off, the update is performed by downloading the latest version of the firmware from a server over the air.


Analogous art

In broad interpretation, instant application is about over the air firmware/software upgrade of a vehicle. Prior arts which teach firmware/software upgrade and vehicular controller upgrade is considered to be analogous art to the instant application.



Acknowledgement

Claims 3, 4, 15 and 16 have been canceled.
All pending claims have been amended.
In light of amendment to the Abstract and the specification, Objects to these documents have been withdrawn.
In light of amendment to claims 10, 18, 20, 8, 18, and 25 objections to these claims have been withdrawn. 
In light of amendment to claim 1, the 35 USC 101 and 112(b) rejections have been withdrawn. 
In light of amendments to claims 7, 8, 9 and 20, the 35 USC 112(b) rejections of the claims have been withdrawn.

Claim objections

Claims 6, 7, 8, 13, 14, 18, 19, 20, and 25 recites either “update of a vehicle” or “update of the vehicle”. In light of the specification, the vehicle is not updated but firmware of the vehicle is updated. Examiner suggest amending the phrase to “firmware update of a vehicle” or “firmware update of the vehicle”. Appropriate correction or explanation is required.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1 and 14 are rejected under 35 U.S.C. 112(b) as failing to set forth the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 1 recites “transmit an update ready request signal to a plurality of controllers at a pre-specified period until reprogramming of each controller of the plurality of controller is completed;”. The meaning of the claim limitation is unclear. First part and the second part of the claim limitation are contradictory. It is not clear whether the update ready signal is transmitted for a pre-specified period or transmitted until reprogramming of each of the plurality of the controllers is completed.
The limitation can be interpreted as “transmit an update ready request signal to a plurality of controllers at a pre-specified period or until reprogramming of each controller of the plurality of controllers is completed;”. A second interpretation is “transmit an update ready request signal to a plurality of controllers at a pre-specified [[period]] time and continues until reprogramming of each controller of the plurality of controllers is completed;”. A third alternative interpretation of the claim limitation can be “transmit an update ready request signal to a plurality of controllers [[at]] for a pre-specified period of time for reprogramming of each controller of the plurality of controllers  until the period of time expires or reprogramming of each of the controllers is completed, whichever comes first;”. As such, the claim is indefinite. 
 Claim 14 has substantially similar claim limitation and can be rejected using the same rationale as above. Appropriate amendment needs to consult the originally submitted disclosure to obviate any new matter issue. 
Claims 2, 5-13, 17-25 are rejected for being dependent on a rejected claim.
Claim 1 recites “transmit an update ready request signal to a plurality of controllers at a pre-specified period until reprogramming of each controller of the plurality of controller is completed;”. The claim limitation is unclear how update ready signal causes reprogramming of the controllers. The claim limitation mentions that the vehicle receives an “update ready signal”, not the update. In that case, it cannot reprogram the controller because it has not yet received the update. As such, the claim limitation becomes unclear and indefinite.
Claim 14 has substantially similar claim limitation and can be rejected using the same rationale as above. Appropriate amendment needs to consult the originally submitted disclosure to obviate any new matter issue. 
Claims 2, 5-13, 17-25 are rejected for being dependent on a rejected claim.

Conclusion

As necessitated by amendment, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on Monday - Friday 8AM - 5PM. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        April 10, 2021